Citation Nr: 1758843	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  09-09 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for residuals of a miscarriage, status-post dilation and curettage, with history of abnormal pap smears, status-post loop electrosurgical excision procedure, vaginal warts, endometritis, and episiotomy.

3.  Entitlement to an initial evaluation higher than 10 percent for residuals of right foot fracture, status-post repair of peroneus longus tendon.

4.  Entitlement to an initial compensable evaluation for migraine headaches prior to March 14, 2016, and in excess of 50 percent thereafter.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and her husband


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1979 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2012, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of the proceeding is of record.  Generally, the law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  See 38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  As the VLJ who conducted the Board hearing has since retired, she cannot participate in the adjudication of the Veteran's claim.  In a May 2017 letter, the Veteran indicated that she did not want another hearing.  Therefore, the Board will proceed with addressing the appeal.

In a February 2009 Statement of the Case (SOC), the Veteran's service-connected residuals of a right foot fracture was assigned a 10 percent disability rating, effective April 10, 2007.  As the increased evaluation awarded by the RO did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This case was most recently before the Board in April 2013, where it remanded the claim for further development.  In a June 2016 Supplemental Statement of the Case (SSOC), the Veteran's service-connected migraine headaches was assigned a 50 percent evaluation, effective March 14, 2016.  Additionally, the RO continued the denial of the remaining issues on appeal, as reflected in the June 2016 SSOC, and returned the claim to the Board for further review.  The Board notes that there was substantial compliance with its April 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

As will be explained in the REMAND portion of the decision below, further development is required before the Board can adjudicate the Veteran's service connection claim for a left foot disability, as well as her claim for a TDIU prior to March 14, 2016, so the Board is returning this case to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of a chronic gynecological condition.

2.  For the entire period on appeal, the Veteran's residuals of a right foot fracture is shown to be productive of a moderate foot injury of the right foot with symptoms including: dull, intermittent pain, constant pain in cold weather, and interference with standing and walking after prolonged use.

3.  The Veteran's migraine headaches are reasonably shown to have caused very frequent, completely prostrating, and prolonged attacks that have been productive of severe economic inadaptability for the entire appeal period.

4.  The evidence is at least in equipoise regarding whether the Veteran's service-connected disabilities have precluded her from securing or maintaining substantially gainful employment since March 14, 2016.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a miscarriage, status-post dilation and curettage, with history of abnormal pap smears, status-post loop electrosurgical excision procedure, vaginal warts, endometritis, and episiotomy, have not been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for an initial evaluation higher than 10 percent for residuals of right foot fracture, status-post repair of peroneus longus tendon, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2017).

3.  The criteria for an increased evaluation of 50 percent, but no higher, for post-traumatic migraines, effective April 10, 2007, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 8100 (2017).

4.  The criteria for a TDIU have been met since March 14, 2016.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For increased rating claims, 38 U.S.C. § 5103 (a) requires, at a minimum, the Secretary to: (1) inform the claimant that in order to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; and, (3) further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

Once service connection is granted, Courts have held that the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See 38 U.S.C. § 5103(a); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, the Board notes that in an April 2007 letter, the Veteran was informed of what evidence was required to substantiate her claims, and of her and VA's respective responsibilities in obtaining evidence.  Additionally, this letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the Veteran was afforded ample notice of the applicable law and requirements for substantiating her claims in the February 2009 SOC, as well in additional SSOCs.  She has had ample opportunity to respond or supplement the record, and has not alleged that any notice was less than adequate.  Thus, the Board finds that VA's duty to notify is satisfied.

Regarding the duty to assist, the Board notes that the claim file contains the Veteran's service treatment records (STRs), pertinent post-service medical records, as well as her own written contentions.  Neither the Veteran nor the Veteran's representative has identified, and the record does not otherwise indicate, any other evidence relevant to her claim that has not been obtained.  Further, the Veteran was afforded VA compensation examinations in November 2007 and May 2016 to address her claimed service-connected and nonservice-connected disabilities.  Upon review of the medical evidence, the Board concludes that these examination reports, collectively, are adequate for the purpose of rendering a decision in this case.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.



Legal Criteria and Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

I.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to successfully establish service connection, there must be competent and credible evidence showing (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain "chronic diseases" may be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent or more within one year of a Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  This presumption is rebuttable by probative evidence to the contrary.  Id.

When a chronic disease is shown in service, sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To be "shown in service," the disease identity must be established and the diagnosis must not be subject to legitimate question.  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013); see also 38 C.F.R. § 3.303(b).  There is no "nexus" requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease.  Walker, 708 F.3d at 1336.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C. § 7104 (a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.

A. Residuals of a Miscarriage

The Veteran seeks service connection for a current gynecological disorder, to include residuals of a miscarriage, status-post dilation and curettage, with history of abnormal pap smears, status-post loop electrosurgical excision procedure, vaginal warts, endometritis, and episiotomy.  Having carefully considered the Veteran's claim, in light of the evidence of record and the applicable law, the Board concludes that the preponderance of the evidence is against a finding that the Veteran has a current disability and, therefore, the appeal must be denied.

The Veteran's STRs document treatment for several gynecological conditions.  In 1978, the Veteran experienced a miscarriage, where she subsequently underwent dilation and curettage.  In December 1979, she was treated for lesions on the vulva with a pathologic diagnosis of molluscum contagiosm.  The record reflects that several of these lesions were removed and the remainder "resolved spontaneously," without recurrence.  In February 1980, the Veteran was evaluated for an episode of vulvar folliculitis, which was treated with topical therapy and antibiotics without recurrence.  In 1981, the Veteran successfully delivered a child, where, during birth, she underwent an episiotomy.  In 1995, she had an abnormal Pap smear.  After colposcopy and biopsy she underwent a loop electrical excision procedure (LEEP), where she was diagnosed with mild dysplasia of the cervix.  She had a negative colposcopy in 1996.  There is nothing in the Veteran's records to indicate that she received treatment for vaginal warts.

The medical records show that during the time period the Veteran was being evaluated for the abnormal Pap smears, she was also having "long, heavy periods."  An endometrial biopsy showed chronic endometritis.  She was treated with a course of antibiotics and reported that her periods have since been normal.  In 1995, she again became pregnant, but this pregnancy ended in an early spontaneous miscarriage.  She only had an episiotomy with her first delivery.

Relevant post-service medical records do not contain any findings of a current chronic gynecological disability.  During the November 2007 VA examination, the examiner found no evidence that any of the Veteran's documented in-service gynecological conditions produced any long term sequelae.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that §§ 1110 and 1131's requirement of the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Consequently, the evidence of record must show that the Veteran currently has the disability for which benefits are being claimed.

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, as the evidence of record shows that the Veteran does not have a current gynecological disability, the Board concludes that service connection for residuals of a miscarriage, status-post dilation and curettage, with history of abnormal pap smears, status-post loop electrosurgical excision procedure, vaginal warts, endometritis, and episiotomy, is not warranted, and no further discussion of the remaining elements is necessary.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006) (finding that the absence of any one element will result in denial of service connection).

Accordingly, to the extent that the competent medical evidence addresses whether the Veteran has a current chronic gynecological disability, the preponderance of the evidence indicates that she does not.  The Veteran is competent to report her current symptoms, but her reports must be weighed against the medical evidence of record.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Jandreau, supra.  To the extent that the Veteran has indicated that she currently has a gynecological disability, the medical evidence showing an absence of such a disability is of greater probative weight than the Veteran's reports made during the course of her claim for VA benefits.  Further, as the question of causation extends beyond an immediately observable cause-and-effect relationship, she is not competent to render a diagnosis or address etiology in the present case.  Although lay persons are competent to provide opinions on some medical issues, the specific issue of whether the Veteran currently has a chronic gynecological disability falls outside the realm of common knowledge of a lay person.  Consequently, her statements as to a current diagnosis of residuals of a miscarriage, status-post dilation and curettage, with history of abnormal pap smears, status-post loop electrosurgical excision procedure, vaginal warts, endometritis, and episiotomy are not probative.

As the preponderance of the evidence is against a finding that the Veteran has a current gynecological disability, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Increased Rating Claims

When evaluating the severity of a particular disability, it is essential that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of a disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, then separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  If the evidence for and against a claim is in equipoise, then the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. Part 4.  These percentage ratings represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

A. Right Foot Disability

Foot disabilities are evaluated under 38 C.F.R. § 4.71, Diagnostic Codes (DC) 5276-5284.  The Veteran's service-connected residuals of right foot fracture, status-post repair of peroneus longus tendon, are currently assigned a 10 percent disability rating from April 10, 2007, under DC 5284.  DC 5284 concerns "other injuries of the foot" and disability ratings are assigned on a unilateral basis.  38 C.F.R. § 4.71, Diagnostic Code 5284.  A 10 percent evaluation is warranted for a "moderate" foot injury, and a 20 percent evaluation is warranted for a "moderately severe" foot injury.  Finally, a maximum 30 percent evaluation is warranted for a "severe" foot injury.  A NOTE under DC 5284 reflects that a 40 percent evaluation will be assigned when there is "actual loss of use of the foot."  Id.  Of the diagnostic codes for evaluating foot disabilities (i.e., DC 5276-5284), there are no criteria for rating a unilateral foot disability higher than 30 percent.

Regulations indicate that "loss of use of the foot" exists when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with the use of a suitable prosthetic appliance.  38 C.F.R. § 4.63.  This determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  Id.

The words "slight," "moderate," "and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

The Veteran was afforded a VA examination in November 2007.  She reported dull, intermittent pain about once a week "when it isn't cold" or with prolonged standing and constant pain during the winter.  She described the severity of her right foot pain as being between 0-4/10.  She reported no weakness, stiffness, swelling, heat, redness, but did report fatigability/lack of endurance with standing and walking.  She also stated that her foot was sensitive to touch where the scar is.  No additional functional impairment was noted during these flare-ups.  She reported no current treatment, corrective devices, or additional surgeries/hospitalizations.

The Veteran was afforded an additional VA compensation examination in March 2016.  While the Veteran did not report any pain on the day of the examination, she did report having flare-ups that she described as an aching pain.  She also described increased pain with prolonged walking or standing.

Following physical evaluation, while the Veteran's right foot symptomatology was asymptomatic on the day of the examination, the examiner indicated that the severity of the right foot condition was moderate.  Further, the examiner indicated that the right foot condition does not chronically compromise weight bearing, nor does it require arch supports, custom orthotic inserts, or shoe modifications.  Lastly, diagnostic testing of the foot revealed no fracture or significant bone, joint, or soft tissue abnormality.  Additionally, the examiner indicated that there is no radiologic evidence for old healed fracture or postsurgical changes seen.

The Board finds that the November 2007 and March 2016 VA compensation examinations were thorough and adequate and provided a sound basis upon which to base a decision with regard to the Veteran's claim for increase.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiners considered the relevant history of the Veteran's residuals of a right foot fracture, including the lay evidence of record, performed a physical examination, and provided a rationale to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

As noted above, in order to warrant an initial evaluation higher than 10 percent under Diagnostic Code 5284, the evidence would need to show that there is either a "moderately severe" or "severe" injury of the right foot.

In light of the foregoing, the Board concludes that the evidence of record does not support an evaluation higher than 10 percent under Diagnostic Code 5284 at any point during the period on appeal.  As discussed above, the Veteran reported having right foot pain with prolonged standing or walking and described the severity of her symptoms as being between a 0-4/10.  Findings from the VA examinations of record reveal that the Veteran's right foot condition was asymptomatic.  Similarly, medical records throughout the period on appeal consistently show that the Veteran denied any symptomatology of her condition and medical personnel consistently document the absence of any abnormalities of the right foot.  However, as the Veteran has described experiencing flare-ups with some pain, the Board finds that the assigned 10 percent evaluation under DC 5284 is appropriate.

The Board has considered whether other potentially applicable diagnostic codes allow for a separate compensable and/or increased rating for the Veteran's right foot symptoms.  However, none of the other diagnostic codes for foot disabilities contained in 38 C.F.R. § 4.71a are applicable here.  These diagnostic codes are organized specifically by the type of symptoms involved in each disability.  Here, the competent evidence reflects that the Veteran has a history of pain in her right foot, which is the predominant symptom.  Nevertheless, the record indicates that she can ambulate without assistive devices and she reported that she does not take any medication to treat her condition.  Furthermore, when the VA examiners were specifically requested to indicate whether there was functional impairment of the right foot such that no effective function remained other than that which would be equally well served by an amputation with prosthesis, they both responded in the negative.  Accordingly, a higher rating under DC 5284 is not applicable in this case.

Lastly, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when her symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see 38 C.F.R. §§ 4.40, 4.45.  However, while the Veteran has reported having some pain in her right foot, the criteria under Diagnostic Code 5284 are not based on limitation of motion, but rather, the functional impairment resulting from the foot disability.  Therefore, a higher rating is not warranted pursuant to DeLuca or 38 C.F.R. §§ 4.40, 4.45.

In reaching this determination, the Board considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against referral of the issue for extraschedular consideration.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B. Migraines 

The Veteran's service-connected post-traumatic migraines are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, which provides that a noncompensable evaluation is warranted for migraines with less frequent attacks; a 10 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent evaluation is warranted for migraines with characteristic prostrating attacks averaging once a month over the past several months; and, a maximum 50 percent evaluation is warranted for migraines with very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  Currently, the Veteran's migraines are rated as noncompensable prior to March 14, 2016, and 50 percent thereafter.

The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  Similarly, the rating criteria do not define the term "prostrating."  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim without specifically addressing the matter of what is a prostrating attack).  However, according to Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007), the term "prostration" is defined as "extreme exhaustion or powerlessness."

Available medical records from the Womack Army Medical Center records, dated October 2002 - July 2005, show that the Veteran continued to receive treatment for headaches after service.  These records reflect a diagnosis of migraine headaches.

The Veteran was afforded a VA examination in November 2007, where she described headache pain in the left temporal parietal area.  She reported having these headaches about once a week with duration of about a day.  She described the pain as sharp and steady, and noted that they can be brought on and aggravated by stress.  She reported being prescribed a multitude of medication for her migraine headaches, such as Midrin, Imitrex, and barbiturates, but indicated that treatment only provided partial relief.  The Veteran reported going to the emergency room about three or four times a year for a shot of Toradol.  She also described having an aura of "split vision" and some nausea.  Lastly, she indicated that she last worked seven years ago in construction and stated that, if she were working, she would estimate missing about one to three days a week due to her headaches.  She noted that she cannot drive when she has a headache.

Following physical examination, the examiner documented a diagnosis of migraine headaches and stated that these headaches are a continuation of the headaches that she was treated for while on active duty.

In an April 2008 statement, the Veteran stated that, while she was employed, she has been sent home due to her symptomatology and has had to sit in a dark room.

During her December 2012 Travel Board hearing, the Veteran testified that she has a migraine at least twice, and sometimes three times, per week.  Board Hearing Transcript at 3.  She testified that, while she does not "like going to doctors," she had to visit the emergency room at least four times within the past year for excruciating pain from migraines.  Id. at 6.  For clarity, the Veteran indicated that her migraines reach the severity of where she has to put herself in the bedroom and close the blinds about once or twice a month, but indicated that she experiences less severe migraines about two to three times per week.  Id. at 8. 

The Veteran's spouse confirmed the Veteran's number regarding the frequency of her migraine headache symptoms, and further testified that he observes his wife having a "severe, major one" at least twice a month.  Hearing Transcript at 4.  He described these more severe attacks as being times when his wife "goes to bed, the bedroom, closes the blinds, no TV" and how he even has to "unplug the alarm clock so that the light from the illumination doesn't distract her."  Id.  He further testified that the Veteran's symptoms "get so severe that [he] usually [has] to do a pressure compression on her head, which is putting the palms of [his] hands on both of her temple lobes and squeezing her head as tight as he can to try and release the some of the pain."  Id.  Moreover, he indicated that there have been times where the Veteran has had to be in bed for three days and, other times where he has had to drive her to the emergency room where they "put her in a dark room and give her inoculations."  Id. at 4-5.  He indicated that her symptoms have been like this since 1994, which is the entire time he has been with her.  Id. at 5.  In response to the VLJ's inquiry, the Veteran's spouse indicated that his wife had incapacitating, "major episodes" about once a month between 1994 and her 2007 VA examination, with the frequency and severity increasing since that time.  Id. at 10-11.

On her April 2014 TDIU application, the Veteran indicated that her migraine headaches made her unemployable, and when she was working full-time, they had "prevented [her] from being a reliable employee."  She also stated that she missed many work days and hours, which "had become a detriment to [her] employer."

The Veteran was afforded another VA examination in March 2016.  She reported that when her migraines are present, she has to lie down.  Following physical evaluation of the Veteran, the examiner indicated that the Veteran's current symptoms "are the same" as they were when the condition began in approximately 1984, which includes light sensitivity, numbness in left arm, left side constant pain, and nausea.  The examiner indicated that the Veteran has characteristic prostrating attacks of migraine headache pain more frequently than once per month, and indicated the duration lasts more than two days at a time.  The examiner noted that the Veteran's migraine headache pain is very frequently prostrating and prolonged.

As noted above, the Board again finds that the November 2007 and March 2016 VA examinations were thorough and adequate and provided a sound basis upon which to base a decision with regard to the Veteran's claim for increase for her migraine headaches.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examiners considered the relevant history of the Veteran's migraine attacks, including the lay evidence of record, performed a physical examination, and provided a rationale to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Additionally, the Board notes that the Veteran is fully competent to report the symptoms and frequency of her migraine headaches, which are largely measured based on subjective reports, as well as their effect on her work.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 n.4 (Fed. Cir. 2007).

A threshold question in this analysis is whether the Veteran's migraines have been productive of severe economic inadaptability because, absent such a finding, a higher 50 percent rating is precluded by the governing regulations-regardless of the severity and frequency of his migraine attacks.  To that end, the Board notes that, while "severe economic inadaptability" is not strictly defined in the schedular criteria, the Court has held that "nothing in [Diagnostic Code] 8100 requires that [a Veteran] be completely unable to work in order to qualify for a 50 percent rating."  See Pierce v. Principi, 18 Vet. App 440, 446 (2004).

In this case, the Board finds that the evidence reasonably shows that the severity of the Veteran's migraine attacks adversely affected her employment, which caused her to miss many days and eventually led to her no longer working.  As a result, under these circumstances, her headaches are reasonably shown to have produced severe economic inadaptability.  What remains to be determined is whether these attacks also have been "very frequent, completely prostrating, and prolonged."

The reported frequency of the Veteran's migraine attacks have varied throughout the record, but are fairly consistent overall; generally, the evidence of record reflects that migraines have occurred anywhere between one and three times a week for the entire period on appeal.  Extrapolating that forward, we can surmise that she has been experiencing between four and twelve migraine attacks a month-significantly more frequent than the once-monthly standard contemplated by the 30-percent criteria.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Moreover, she has also consistently reported that migraine attacks can last up anywhere from several hours to several days.  As a result, the Board concludes that the Veteran has had "very frequent" and "prolonged" migraine attacks for the entire period on appeal.

With respect to whether the Veteran's "very frequent" and "prolonged" migraine attacks have been "completely prostrating," the Veteran has consistently described the prostrating effects of her migraine attacks and indicated that they are only relieved by lying down in a quiet, dark room.  See, e.g. Veteran's April 2008 Statement.  For these reasons, the Board concludes that the evidence reasonably shows that the Veteran has had "very frequent," "completely prostrating," and "prolonged" migraine headache attacks for the entire period on appeal.  Thus, the Board finds that a 50 percent evaluation is warranted from April 10, 2007.

The Board is now left with a uniform rating throughout the entire appeal period and must determine if a disability rating in excess of 50 percent is warranted.  In this regard, the Board notes that 50 percent is the maximum rating allowed under DC 8100.  DC 8100 assigns a 50 percent evaluation for migraines for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Neither the Veteran nor her representative has identified any other rating criteria that would provide a higher rating or an additional rating.  However, the potential applications of various provisions of Title 38 of the Code of Federal Regulations (2016) have been considered as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The only DC that would provide a higher rating is 8105, which provides an 80 percent disability rating for severe chorea.  The Veteran's medical records do not indicate that she has chorea.  The Board finds no other applicable rating criteria that would provide a higher rating or an additional rating.  Therefore, a rating in excess of 50 percent disabling for her service-connected migraines is denied.

The Board has considered the applicability of the benefit of the doubt doctrine. Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

X.  TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In making this determination, the central inquiry is whether the Veteran's service-connected disabilities, alone, are of sufficient severity to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to his level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If the schedular rating is less than total, meaning less than 100 percent, a TDIU may be assigned if the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology and those affecting a single body system or both upper or lower extremities are considered one disability for purposes of determining whether these threshold minimum percentage requirements are met.  Id.  But even if the Veteran does not meet these threshold minimum percentage rating requirements, he can still receive a TDIU, albeit instead on a special extra-schedular basis under the alternative provisions of 38 C.F.R. § 4.16(b), if it is shown he is indeed unemployable owing to his service-connected disabilities.  In that circumstance, however, the Board is precluded from granting the TDIU in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension (C&P) Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  This does not, however, preclude the Board from determining whether this special consideration is warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

In this case, the Veteran meets the schedular criteria for a TDIU, as of March 14, 2016, because the combined rating of her service-connected disabilities is at 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran has reported last working full-time in August 2009, but the record reflects that she has reported her migraine headaches affecting her employment for the entire period on appeal.  See April 2014 VA Form 21-8940 (TDIU Application).  Her education includes a high school diploma and completion of one year of college.  Id.  She also stated that she missed many work days and hours, which "had become a detriment to [her] employer."  Id.

The Veteran has been afforded VA compensation examinations to address the nature and severity of her service-connected disabilities, which all consistently reflect that she is precluded from physical employment.  The March 2016 VA examiner conducting her physical evaluation for her migraine headaches indicated that her condition impacts her employment, because "when her migraines are present she has to lie down."  The examiner further noted that the Veteran's light sensitivity, numbness of face and left arm, constant pain, and nausea all contribute to her functional impairment.  However, another March 2016 VA examiner opined that "the Veteran should find a position which doesn't require more than 20 minutes at a time standing, so preferably a desk job."

In light of the foregoing reasons, the evidence supporting the claim is, at the very least, as probative (meaning as competent and credible) as the evidence against the claim.  Thus, the Board is of the opinion that the point of equipoise has been reached in this appeal.  Resolving all reasonable doubt in favor of the Veteran, the most probative evidence establishes that the Veteran's service-connected disabilities precludes her from securing or maintaining substantially gainful employment for which her education and occupational experience would otherwise qualify her since March 14, 2016.  Undoubtedly, further medical inquiry can be undertaken with a view towards further developing this claim.  However, in this regard, the Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted (or, as here, at worst evenly balanced for and against the claim) and indicated that it would not be permissible to undertake further development in this circumstance if the sole purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  But see also Douglas v. Shinseki, 23 Vet. App. 19 (2009) (distinguishing Mariano and contrarily holding that VA may undertake the development of additional evidence if it is necessary to render an informed decision on the claim).

Prior to March 14, 2016, however, as a matter of law, the Board notes that the Veteran does not meet the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  Notwithstanding this determination, the Board will address the issue of entitlement to a TDIU on an extraschedular basis in the Remand portion of this decision below.


ORDER

1.  Entitlement to service connection for residuals of a miscarriage, status-post dilation and curettage, with history of abnormal pap smears, status-post loop electrosurgical excision procedure, vaginal warts, endometritis, and episiotomy, is denied.

2.  Entitlement to an initial evaluation higher than 10 percent for residuals of right foot fracture, status-post repair of peroneus longus tendon, is denied.

3.  Prior to March 14, 2016, a 50 percent disability rating for post-traumatic migraines is granted, subject to regulations governing payment of monetary awards.

4.  Entitlement to an increased rating in excess of 50 percent for post-traumatic migraines is denied.

5.  Entitlement to a TDIU is granted, effective March 14, 2016, subject to regulations governing payment of monetary awards.


REMAND

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In service connection claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

Review of the Veteran's service treatment records reflects that she sought treatment for a lump on her foot in July 1986.  The assessment was a bunion.  Moreover, a November 2007 VA examination documents left hallux valgus, asymptomatic.  While the Veteran has been afforded VA examinations to assess the severity of her service-connected right foot disability, a medical opinion has not been obtained addressing the relationship, if any, between the bunion identified during service and the left hallux valgus diagnosis in 2007.  As there is evidence of a current disability, a VA examination is necessary to determine the nature and etiology of the Veteran's left foot disability.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board notes that the Veteran's claim for a TDIU is inextricably intertwined with her service connection claim remaining on appeal and must be deferred pending resolution of the claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, while on remand, the AOJ should also attempt to obtain the Veteran's updated medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain all outstanding treatment records if relevant to these claims.  Also ask the Veteran to provide, or authorize VA to obtain, all relevant private medical records that have not yet been obtained.  All efforts to obtain these records must be documented in the claim file and the Veteran properly notified if unable to obtain identified records.  38 C.F.R. § 3.159(c) and (e).

2.  After receiving all additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of her left foot disability.  Her claims file, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  All pertinent symptoms and findings must be reported in detail.  Following review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must whether it is at least as likely as not (50 percent or higher degree of probability) that the Veteran's left foot condition had its onset during service or is it otherwise etiologically related to service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that her reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a reason for doing so.

The absence of evidence of contemporaneous medical evidence in the service treatment records cannot, standing alone, serve as the basis for a negative opinion.

All answers to the questions listed above must be supported by a clear rationale.  The examiner is asked to explain in detail the underlying reasoning for his or her opinion, to include citing to relevant evidence, supporting factual data, prior medical opinions, and medical literature, as appropriate.  If any requested opinion cannot be provided without resorting to mere speculation, the examiner must explain why a more definitive response is not possible or feasible.  In other words, merely saying he or she cannot respond will not suffice.

3.  Ensure that the requested examination report is responsive to the applicable rating criteria.  If it is not, obtain all necessary additional information.  Stegall v. West, 11 Vet. App. 268, 271 (1998); 38 C.F.R. §4.2.

4.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the claims remaining on appeal-including, if necessary, whether a TDIU should be granted prior to March 14, 2016 on an extraschedular basis under 38 C.F.R. § 4.16(b).  If any issue remains denied, or is not granted to the Veteran's satisfaction, send the Veteran and her representative a Supplemental Statement of the Case (SSOC), and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


